DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROBERT GIBSON,
                             Appellant,

                                    v.

              COUNTRYWIDE HOME LOANS SERVICING,
                   LP, and NRZ REO VI CORP,
                            Appellees.

                              No. 4D18-352

                          [February 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2009-CA-013973-
XXXX-MB.

   Robert Gibson, West Palm Beach, pro se.

  Tyler E. Mesmer of Topouzis & Associates, P.C., Aventura, for appellee
NRZ REO VI Corp.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.